     Case 4:19-cv-00097 Document 30 Filed on 03/09/20 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


First National Petroleum Corporation

v.                                           Case Number: 4:19−cv−00097

OAO Tyumenneftegaz




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Alfred H Bennett
PLACE:       Courtroom 8C
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 3/20/2020

TIME: 10:00 AM
TYPE OF PROCEEDING: Status Conference


Date: March 9, 2020
                                                        David J. Bradley, Clerk
